UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAINSWORTH MARCELLUS HALL, a/k/a Unique,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:93-cr-00162-RAJ-1)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wainsworth Marcellus Hall,       Appellant Pro Se. Howard        Jacob
Zlotnick, Assistant United        States Attorney, Newport       News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wainsworth Marcellus Hall appeals the district court’s

order    denying      his   motion       for    a   sentence    reduction     under    18

U.S.C. § 3582(c) (2006).             We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated    by    the   district      court.          United    States    v.   Hall,    No.

2:93-cr-00162-RAJ-1 (E.D. Va. June 22, 2009).                         We dispense with

oral    argument      because      the     facts     and     legal    contentions     are

adequately      presented     in     the       materials     before    the   court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                               2